714 N.W.2d 329 (2006)
475 Mich. 873
Arnold SODEN, Donald Turnbull, Marion Turnbull, Sharleen Carrell, Gladys Rice, Donald Rice, A. Gagne, Barbara Binkley, Larry Binkley, Fred Brant, Judith Brant, Fred Brant, Mary Brant, Joseph Brant, Kenneth Allen, Ann Allen, Gerald Torsch, Janet Torsch, Emily Taylor, Richard Hartman, Dayne-Ann Held, James Schniers, Judi Schniers, Ralph Levely, Donna Levely, Richard Demaria, Nancy Demaria, Marlene Hinchliffe, Ted Hoinka, Elizabeth Spaltensperger and George Spaltensperger, Plaintiffs-Appellees,
v.
LAKES OF THE NORTH ASSOCIATION, Defendant-Appellee.
Docket No. 130656. COA No. 263459.
Supreme Court of Michigan.
May 30, 2006.
On order of the Court, the application for leave to appeal the January 24, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.